


Exhibit 10.17

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT, dated November 22, 2016, is made by and between Janus Management
Holdings Corporation (the “Company”) and Jennifer McPeek (the “Executive”).

 

WHEREAS, the Company considers it essential to the best interests of the Company
to foster the continued employment of key personnel; and

 

WHEREAS, the Company recognizes that the possibility of a Change in Control
exists and that such possibility, and the uncertainty and questions which it may
raise among employees, may result in the departure or distraction of key
personnel to the detriment of the Company; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key personnel,
including the Executive, to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from the possibility of a
Change in Control;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

 

1.                                     Defined Terms. The definitions of
capitalized terms used in this Agreement not otherwise defined herein are
provided in the last Section hereof.

 

2.                                     Term of Agreement. The Term of this
Agreement shall commence on the date hereof and shall continue in effect through
September 30, 2017; provided, however, that if a Potential Change in Control
shall have occurred or exists during the Term, the Term shall expire no earlier
than twenty-four (24) months beyond the month in which the consummation of the
resulting Change in Control occurs.  Notwithstanding anything herein to the
contrary, the Term of the Agreement shall immediately terminate if the
definitive agreement giving rise to the Potential Change in Control terminates
for any reason or the resulting Change in Control is not consummated for any
reason.

 

3.                                     Compensation Other Than Severance
Payments.

 

3.1                              If the Executive’s employment shall be
terminated for any reason following a Change in Control and during the Term, the
Company shall pay to the Executive (1) the Executive’s base salary through the
Date of Termination, (2) any incentive compensation with respect to the prior
calendar year earned but unpaid as of the Date of Termination, (3) the
Executive’s Pro-Rata Incentive Compensation, and (4) all amounts and benefits
accrued but unpaid as of the Date of Termination as provided under any benefit
plan or program of the Company.  For purposes of the prior sentence, “Pro-Rata
Incentive Compensation” shall mean an amount equal to the regular annual bonus
compensation earned by the Executive in respect of the calendar year ending
prior to the Date of Termination (excluding any Change of Control related bonus,
retention or other special payments), pro-rated for the calendar year that
includes the Date of Termination through the Date of Termination.  Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement,

 

1

--------------------------------------------------------------------------------


 

insurance and other compensation or benefit plans, programs and arrangements
(excluding severance) as in effect immediately prior to the Date of Termination.

 

4.                                     Severance Payments.

 

4.1                              Subject to the provisions of Appendix A
attached hereto, if the Executive’s employment is terminated following a Change
in Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason,
then, the Company shall pay the Executive the amounts, and provide the Executive
the benefits, described in this Section 4.1, in addition to any payments and
benefits to which the Executive is entitled under Section 3 hereof or otherwise
under applicable law.

 

(A)                               In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to 1.5 times the
Executive’s base salary as of the Date of Termination plus 1.5 times the
Executive’s annual cash bonus earned with respect to the calendar year ending
prior to the Date of Termination.  If the Executive was not employed by the
Company for the full calendar year that ended prior to Date of Termination, then
for purposes of calculating the annual cash bonus payment under this
Section 4.1(A), the Executive’s guaranteed annual cash bonus or target annual
cash bonus (as applicable) will be utilized; provided, that if neither such
annual cash bonus figure is available, then the Chief Executive Officer of the
Parent shall make a reasonable determination as to the applicable annual cash
bonus amount to be used to calculate the annual cash bonus payment under this
Section 4.1(A).  Subject to the provisions of Section 16, the payment provided
in the Section 4.1(A) shall be made no later than thirty (30) business days
following the Date of Termination.

 

(B)                               The Company will make available to the
Executive three (3) months of outplacement service at no cost to the Executive
through a provider of such services selected by the Company.

 

4.2                              Limitation on Benefits.  In the event that any
payment or benefit received or to be received by the Executive, whether pursuant
to the terms of this Agreement or any other plan, arrangement or agreement,
would be subject (in whole or in part) to any excise tax imposed under
Section 4999 of the Code (the “Excise Tax”), then the terms and conditions of
Appendix A shall apply.

 

4.3                              No Mitigation. The Company agrees that, if the
Executive’s employment with the Company terminates during the Term, the
Executive is not required to seek other employment or to attempt in any way to
reduce any amounts payable to the Executive by the Company pursuant to Section 4
hereof. Further, no payment or benefit provided for in this Agreement shall be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

 

2

--------------------------------------------------------------------------------


 

5.                                     Successors; Binding Agreement.

 

5.1                              In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

5.2                              This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive’s estate.

 

6.                                     Notices. For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed, if to the Executive, to the address inserted below the
Executive’s signature on the final page hereof and, if to the Company, to the
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:

 

To the Company:

 

Janus Management Holdings Corporation
151 Detroit Street
Denver, Colorado 80206
Attn.: General Counsel

 

7.                                     Waiver. No provision of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing and signed by the Executive and the Company,
provided, however, that the Company may amend the Agreement in a manner
reasonably intended to avoid the acceleration of tax and the possible imposition
of penalties under Section 409A of the Code. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

8.                                     Entire Agreement.  This Agreement
(including Appendix A) supersedes any other agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof
which have been made by either party; provided, however, that this Agreement
shall supersede any agreement setting forth the terms and conditions of the
Executive’s employment with the Company only in the event that the Executive’s
employment with the Company is terminated on or following a Change in Control.

 

3

--------------------------------------------------------------------------------


 

9.                                     Governing Law. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Delaware. All references to sections of the Exchange
Act or the Code shall be deemed also to refer to any successor provisions to
such sections.

 

10.                              Withholding.  Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed.

 

11.                              Survival.  The obligations of the Company and
the Executive under this Agreement which by their nature may require either
partial or total performance after the expiration of the Term (including,
without limitation, those under Section 4 hereof) shall survive such expiration.

 

12.                              Validity. The invalidity or unenforceability of
any provision of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

13.                              Counterparts. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

 

14.                              Settlement of Disputes. All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Company and shall be in writing. Any denial of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon.

 

15.                              Arbitration.  The Company and the Executive
hereby agree and mutually consent to the resolution by final and binding
arbitration of any and all disputes, controversies or claims between the parties
and any dispute as to the arbitrability of a matter under this Section 15
(collectively, “Disputes”); provided, however, that nothing herein shall require
arbitration of any claim or charge which, by law, cannot be the subject of a
compulsory arbitration agreement.  All Disputes shall be resolved exclusively by
arbitration  conducted in Denver, Colorado and administered by JAMS under its
Employment Arbitration Rules and Procedures then in effect.  Each party to any
Dispute shall pay its own expenses, including attorneys’ fees; however, the
Company shall pay all costs and fees that the Executive would not otherwise have
been subject to pay if the claim had been resolved in a court of law (e.g., the
fees of the arbitrator).  The arbitrator will be empowered to award either party
any remedy at law or in equity that the party would otherwise have been entitled
to had the matter been litigated in court, including, but not limited to,
general, special, and punitive damages, injunctive relief, costs and attorney
fees; provided, however, that the authority to award any remedy is subject to
whatever limitations, if any, exist in the applicable law on such remedies.  The
arbitrator shall issue a decision or award in writing, stating the essential
findings of fact and conclusions of law.  Any judgment or award, including an
award providing for interim or permanent injunctive relief, rendered by the
arbitrator may be entered or enforced in any court having jurisdiction thereof. 
Any arbitration proceedings, decision

 

4

--------------------------------------------------------------------------------


 

or award rendered hereunder, and the validity, effect and interpretation of this
arbitration provision, shall be governed by the Federal Arbitration Act, 9
U.S.C. § 1 et seq.

 

16.                              Section 409A.  Notwithstanding anything
contained herein to the contrary, the Executive shall not be considered to have
terminated employment with the Company for purposes of this Agreement, unless
the Executive would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A. If current or future
regulations or guidance from the Internal Revenue Service dictates, or the
Company’s counsel determines that, any payments or benefits due to Executive
hereunder would cause the application of an accelerated or additional tax under
Section 409A of the Internal Revenue Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid within five (5) business days after the date
that is six months following the Executive’s termination of employment (or upon
the Executive’s death, if earlier).

 

17.                              Definitions. For purposes of this Agreement,
the following terms shall have the meanings indicated below:

 

(A)                               “Affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(B)                               “Board” shall mean the Board of Directors of
the Parent.

 

(C)                               “Cause” for termination by the Company of the
Executive’s employment shall mean (i) the willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure (1) resulting from the Executive’s incapacity due to physical or
mental illness or (2) occurring after the issuance of a notice of termination
for Good Reason by the Executive) that has not been cured within 30 days after a
written demand for substantial performance is delivered to the Executive by the
Company; (ii) the willful engaging by the Executive in conduct which is
significantly injurious to the Company, monetarily or otherwise; or (iii) a
willful or reckless violation by the Executive of a material legal or regulatory
requirement. For purposes of this definition, no act, or failure to act, on the
Executive’s part shall be deemed “willful” unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interest of the Company.

 

(D)                              A “Change in Control” shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred, provided, such event occurs as a result of the consummation of
transactions contemplated by a definitive agreement that constitutes a Potential
Change in Control:

 

(1)                                 A change in the composition of the Board
such that the individuals who, as of the effective date of this Agreement,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this definition, that any individual
who becomes a member of the

 

5

--------------------------------------------------------------------------------


 

Board subsequent to the effective date hereof, whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

 

(2)                                 Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Parent or the acquisition of the assets or stock of another entity
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the outstanding shares of common
stock of the Parent (“Outstanding Parent Common Stock”) and outstanding voting
securities of the Parent entitled to vote generally in the election of directors
(“Outstanding Parent Voting Securities”) immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Parent or all or substantially all the
Parent’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Parent Common Stock and Outstanding
Parent Voting Securities, as the case may be, (B) no Person (other than the
Parent or any employee benefit plan (or related trust) of the Parent or the
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Business Combination; and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination; or

 

(3)                                 The approval by the stockholders of the
Parent of a complete liquidation or dissolution of the Parent.

 

(E)                               “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

(F)                                “Company” shall mean Janus Management
Holdings Corporation collectively with its Affiliates, and any successor to its
business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

 

(G)                              “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Disability, thirty (30) days after
notice of termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive’s duties during such
thirty (30) day period), or (ii) if the Executive’s employment is terminated for
any other reason, the date specified in the notice of termination (which, other
than a termination by the Company for Cause, shall not be less than thirty (30)
days from the date such notice of termination is given).

 

(H)                               “Disability” shall be deemed the reason for
the termination by the Company of the Executive’s employment, if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from the full-time performance of the Executive’s duties
with the Company for a period of six (6) consecutive months, the Company shall
have given the Executive a Notice of Termination for Disability, and, within
thirty (30) days after such Notice of Termination is given, the Executive shall
not have returned to the full-time performance of the Executive’s duties.

 

(I)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended from time to time.

 

(J)                                 “Good Reason” for termination by the
Executive of the Executive’s employment shall mean the occurrence (without the
Executive’s express written consent which specifically references this
Agreement) after any Change in Control of any one of the following acts by the
Company (or failures by the Company to act):

 

(1)                                 a material negative change in the nature,
status or scope of the Executive’s responsibilities from those in effect
immediately prior to the Change in Control; provided, however, that no such
material negative change shall be deemed to have occurred as a result of
Executive’s title change to Chief Operating and Strategy Officer of the business
to be known as Janus Henderson Global Investors plc (following the closing of
the transactions contemplated by a definitive agreement that constitutes a
Potential Change in Control) and any related changes to Executive’s reporting
relationship, duties, and responsibilities;

 

(2)                                 a material negative change in the
Executive’s base salary as in effect immediately prior to the Change in Control;
or

 

(3)                                 the relocation of the Executive’s principal
place of employment from the Executive’s principal place of employment
immediately prior to the Change in Control to a location that results in an
increase in Executive’s daily commute of more than 40 miles in one direction;

 

provided, however, that (I) the Executive notifies the Company in writing of the
circumstances giving the Executive the right to terminate for Good Reason within
30 days of the existence of such circumstances, (II) the Company fails to cure
such circumstances

 

7

--------------------------------------------------------------------------------


 

within 30 days after receipt of such notice, and (III) the Executive then
terminates the Executive’s employment within 30 days of such failure to cure. 
If the Executive does not timely do so, the right to terminate for Good Reason
shall lapse and be deemed waived with respect to those circumstances.

 

(K)                               “Parent” shall mean Janus Capital Group Inc.

 

(L)                                 “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) the Company, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(M)                             “Potential Change in Control” shall be deemed to
have occurred if the Parent enters into or has already entered into a definitive
agreement in connection with a merger between Parent and Henderson Group plc (or
an affiliate thereof), the consummation of which would result in the occurrence
of a Change in Control.

 

(N)                               “Term” shall mean the period of time described
in Section 2 hereof (including any extension, continuation or termination
described therein).

 

[SIGNATURE PAGE FOLLOWS]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

JANUS MANAGEMENT HOLDINGS CORPORATION

 

 

 

 

 

 

 

By:

/s/Richard M. Weil

 

 

Name:

Richard M. Weil

 

 

Title:

President

 

 

 

 

 

 

 

/s/ Jennifer McPeek

 

Jennifer McPeek

 

 

 

Address:

 

9

--------------------------------------------------------------------------------


 

APPENDIX A

 

“Golden Parachute Payments” Under Section 280G

 

1.                                     Notwithstanding any other provisions of
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including any payment or benefit received in
connection with a Change in Control or the termination of the Executive’s
employment), whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement (all such payments and benefits, including the
Severance Payments, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or part) to the Excise Tax, then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the  Total Payments
shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which the Executive would be subject in respect
of such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments).

 

2.                                     In the case of a reduction in the Total
Payments pursuant to preceding paragraph, the Total Payments will be reduced in
the following order: (i) payments that are payable in cash that are valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced
(if necessary, to zero), with amounts that are payable last reduced first;
(ii) payments and benefits due in respect of any equity valued at full value
under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest values
reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata; provided, however, that the Executive may elect (prior to
receiving any payment) to have the non-cash benefits reduced (or eliminated)
prior to any reduction of the cash payments.

 

3.                                     For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account
which, in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to
the Executive and selected by the accounting firm (the “Auditor”) which was,
immediately prior to the Change in Control, the Company’s independent auditor,
does not constitute a “parachute payment” within the meaning of

 

10

--------------------------------------------------------------------------------


 

Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

 

4.                                     At the time that payments are made under
this Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

 

11

--------------------------------------------------------------------------------
